         Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 1 of 9
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       August 21, 2019

BY ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Robert Morrison, 07 Cr. 3 (LAP)

Dear Judge Preska:

The Government respectfully submits this letter in response to defendant Robert Morrison’s
motion for a reduction of sentence pursuant to Section 404 of the First Step Act of 2018, which
makes retroactive the provisions of the Fair Sentencing Act of 2010 that lowered the mandatory
minimum sentences applicable to offenses involving cocaine base (crack cocaine). (Doc. No. 808).
As discussed below, the Government believes the defendant is ineligible for a reduction of
sentence under the First Step Act. Morrison’s violation of the federal narcotics laws involved at
least 150 grams of crack, a quantity that exceeds the Fair Sentencing Act’s higher thresholds for
sentencing under 21 U.S.C. § 841(b)(1)(B). As such, the statutory mandatory minimum and
maximum sentences applicable to Morrison remain the same, and therefore Morrison is not eligible
for resentencing under the First Step Act. In the alternative, the Court should exercise its discretion
not to reduce Morrison’s sentence.

Applicable Law. “‘[A] judgment of conviction that includes [a sentence of imprisonment]
constitutes a final judgment’ and may not be modified by a district court except in limited
circumstances.” United States v. Dillon, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)).
18 U.S.C. § 3582(c)(1)(B) provides one such circumstance: “[A] court may modify an imposed
term of imprisonment to the extent otherwise expressly permitted by statute or by Rule 35 of the
Federal Rules of Criminal Procedure” (emphasis added). Section 404(b) of the First Step Act
provides, in relevant part, that a court may “impose a reduced sentence as if sections 2 and 3 of
the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense was committed.”
This provision satisfies the express permission required under 18 U.S.C. § 3582(c)(1)(B) to modify
an already imposed term of imprisonment by making retroactive the portions of the Fair
Sentencing Act that lowered statutory penalties for certain offenses involving cocaine base. See,
e.g., United States v. Delaney, 2019 WL 861418, at *1 (W.D. Va. Feb. 22, 2019) (“Modifications
of sentences under the First Step Act are governed by 18 U.S.C. § 3582(c)(1)(B)[.]”); United States
v. Martinez, 04-cr-48 (JSR), 2019 WL 2433660 (S.D.N.Y. June 11, 2019) (“[S]ection 404 motions
are most naturally interpreted as motions brought under § 3582(c)(1)(B)”), appeal docketed, No.
19-1736 (2d Cir. June 12, 2019).
         Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 2 of 9
 August 21, 2019
 Page 2


The Fair Sentencing Act was enacted on August 3, 2010 and did not apply retroactively. Dorsey
v. United States, 567 U.S. 260 (2012). The First Step Act applies to “a violation of a Federal
criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair
Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed before August
3, 2010,” and provides that the court may “impose a reduced sentence as if sections 2 and 3 of the
Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense was committed.”
Section 404(c) states:

               No court shall entertain a motion made under this section to reduce
               a sentence if the sentence was previously imposed or previously
               reduced in accordance with the amendments made by sections 2 and
               3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
               2372) or if a previous motion made under this section to reduce the
               sentence was, after the date of enactment of this Act, denied after a
               complete review of the motion on the merits. Nothing in this section
               shall be construed to require a court to reduce any sentence pursuant
               to this section.

Prior to the Fair Sentencing Act, under 21 U.S.C. § 841(b)(1)(B), an offense involving 5 grams or
more of cocaine base required a mandatory minimum term of imprisonment of 5 years, and allowed
a maximum term of imprisonment of 40 years. Section 2 of the Fair Sentencing Act changed the
threshold quantity to 28 grams for application of these sentencing provisions. Thus, as expressly
provided by Section 404(b) and Section 3582(c)(1)(B), this court may only modify the sentence
of a defendant whose offense occurred before August 3, 2010 “to the extent” the defendant’s
sentencing exposure would be different under Section 2 or Section 3 of the Fair Sentencing Act.
See Martinez, 2019 WL 2433660, at *3 (S.D.N.Y. June 11, 2019) (“nearly every other court to
address the issue has also held that the First Step Act does not contemplate plenary resentencings”).

The structure of Section 404(b) — allowing only a reduction in sentence in limited circumstances
to a limited class of prisoners — is analogous to that of 18 U.S.C. § 3582(c)(2), which provides in
relevant part that, “in the case of a defendant who has been sentenced to a term of imprisonment
based on a sentencing range that has subsequently been lowered by the Sentencing Commission
. . . , the court may reduce the term of imprisonment . . .” (emphasis added). And, consistent with
the Government’s position here as to Section 404(b), the Supreme Court found that Section
3582(c)(2) “does not authorize a sentencing or resentencing proceeding,” and that it instead
“provides for the modification of a term of imprisonment by giving courts the power to ‘reduce’
an otherwise final sentence in circumstances specified by the Commission.” Dillon, 560 U.S. at
825. In arriving at that conclusion, the Court looked to the fact that 28 U.S.C. § 994(a)(2)(C)
referred to Section 3582(c) as a “sentence modification provision,” and that the “provision applies
only to a limited class of prisoners — namely, those whose sentence was based on a sentencing
range subsequently lowered by the Commission.” Id. at 825-826. Both reasons are equally
applicable here to Section 404(b) and Section 3582(c)(1)(B).
         Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 3 of 9
 August 21, 2019
 Page 3

Accordingly, the First Step Act grants courts the discretion to reduce the sentence of eligible
persons only to the extent that their sentences would have been different if Sections 2 or 3 of the
Fair Sentencing Act of 2010 had applied.

Robert Morrison’s Offense Conduct. From 2003 to April 2007, Robert Morrison was a member
of a drug distribution and armed robbery organization called the DeKalb Avenue Crew. By day,
Morrison and his co-conspirators would sell crack cocaine to other drug dealers and to addicts in
the Bronx. By night, they would go on home invasion robberies to obtain more drugs and money
for the organization. As Judge Barbara S. Jones remarked at sentencing, Morrison “used firearms
and violence both to protect the crack business and to do home invasions, and . . . [his] victims
included women and children and at least on one occasion [he] discharged a weapon, again with
no regard for the safety of others.” Doc. No. 535 (Sentencing Transcript) at 12.

Procedural and Sentencing History. On January 4, 2010, Morrison pleaded guilty pursuant to a
plea agreement to (1) conspiracy to distribute and possess with intent to distribute 5 grams or more
of crack cocaine, in violation of 21 U.S.C. §§ 812, 841(a)(1), 841(b)(1)(B), and 846; and (2) using,
carrying, possessing, and discharging a firearm during a Hobbs Act robbery, in violation of 18
U.S.C. § 924(c)(1)(A)(iii) and 2. See Doc. Nos. 345 (11th Superseding Information); 526
(Judgment). In the plea agreement, the parties stipulated that the defendant conspired to distribute
and possess with intent to distribute at least 150 grams but less than 500 grams of crack cocaine.
See Doc. No. 521, Ex. A (Plea Agreement) at 3. Based on this drug quantity, and a 3-level
reduction for acceptance of responsibility, the parties calculated a United States Sentencing
Guidelines (“Guidelines”) offense level of 29. Id. The parties calculated the defendant’s criminal
history category to be III, and his resulting Guidelines range to be 97 to 121 months’ imprisonment
for Count One, followed by a consecutive 120 months’ imprisonment for Count Two, for a total
Guidelines range of 217 to 241 months’ imprisonment. Id. at 4. On January 12, 2012, Judge Jones
adopted the Guidelines range in the plea agreement and sentenced the defendant to a below-
Guidelines term of imprisonment of 192 months. See Doc. 535 (Sentencing Transcript) at 11–12.
Morrison did not dispute the drug quantity of 150 grams to 500 grams of crack cocaine specified
in the plea agreement. See id. at 3.

On December 30, 2015, Morrison moved to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2)
based on Amendment 782 to the Guidelines, which reduced the offense level for most drug levels
on Section 2D1.1’s Drug Quantity Table by two levels. Doc. No. 624. On June 14, 2016, this
Court denied the motion because Morrison’s sentence of 192 months’ imprisonment was below
the amended Guidelines range of 198 to 217 months. Doc. No. 631.

Morrison Is Ineligible for a Sentencing Reduction. The Government opposes a sentencing
reduction for Morrison because the quantity of crack cocaine for which he is responsible exceeds
the higher drug quantity threshold set by the Fair Sentencing Act for Section 841(b)(1)(B).

At the outset, the Government notes that Morrison satisfies the procedural prerequisites for a First
Step Act reduction under Section 404(c). Specifically, a review of the docket and other available
records in this case indicates that the defendant’s sentence was not previously imposed or
previously reduced under the Fair Sentencing Act; nor was any previous motion to reduce the
sentence, made under Section 404 of the First Step Act after the Act’s enactment, denied after a
         Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 4 of 9
 August 21, 2019
 Page 4

complete review of the motion on the merits. Morrison is accordingly not precluded from making
this motion by virtue of Section 404(c) of the First Step Act.

Morrison is nevertheless ineligible for a sentencing reduction because his violation does not
qualify as a “covered offense” under the First Step Act. As noted above, Section 404(a) of the
First Step Act defines a “covered offense” as “a violation of a Federal criminal statute, the statutory
penalties for which were modified by section 2 or 3 of the Fair Sentencing Act . . . that was
committed before August 3, 2010.” Section 404(b) then provides that a court may “impose a
reduced sentence as if sections 2 or 3 of the Fair Sentencing Act . . . were in effect at the time the
covered offense was committed.”

Morrison is not eligible for relief under Section 404 because he was found and remains responsible
for at least 150 grams of crack — an amount that far exceeds the threshold quantity for a Section
841(b)(1)(B) offense even after the Fair Sentencing Act. Put differently, the “statutory penalties”
for Morrison’s “violation of a Federal criminal statute” — conspiracy to distribute at least 150
grams of crack cocaine — were not changed by the Fair Sentencing Act; that violation still carries
a term of imprisonment of 5 to 40 years.

The Government acknowledges that a number of courts in this District and elsewhere have rejected
this interpretation of Section 404, concluding instead that a defendant is eligible for relief if
convicted under a statute for which the attendant penalties have changed, or if the drug quantity
specified in the charging instrument produces changed statutory penalties. See United States v.
Rose, 379 F. Supp. 3d 223, 228 (S.D.N.Y. 2019) (Caproni, J.) (eligibility under the First Step Act
is determined by whether “the penalties associated with their statute of conviction were among
those amended by the Fair Sentencing Act” (emphasis added)); United States v. Williams, No. 03-
CR-1334, 2019 WL 2865226, at *2 (S.D.N.Y. July 3, 2019) (Oetken, J.) (adopting the reasoning
in Rose); Martinez, 2019 WL 2433660, at *2 (Rakoff, J.) (“violation of a Federal criminal statute”
refers to “the amount charged in the indictment”); see also, e.g., United States v. Allen, 2019 WL
1877072, at *3 (D. Conn. Apr. 26, 2019); United States v. Dodd, 2019 WL 1529516, at *2-3 (S.D.
Iowa Apr. 9, 2019); United States v. Simons, 2019 WL 1760840, *6 (E.D.N.Y. Apr. 22, 2019);
United States v. Martin, 2019 WL 1558817, *3 (E.D.N.Y. Apr. 10, 2019); United States v. Davis,
2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019); United States v. Pugh, 2019 WL 1331684, at
*3 (N.D. Ohio Mar. 25, 2019); United States v. Pierre, 2019 WL 1495123, at *5 (D.R.I. Apr. 5,
2019); United States v. Stanback, 2019 WL 1976445, at *3 (W.D. Va. May 2, 2019); United States
v. Laguerre, 2019 WL 861417, at *3 (W.D. Va. Feb. 22, 2019); United States v. Glore, 2019 WL
1060838, at *6 (E.D. Wis. Mar. 6, 2019).

The Government respectfully submits that the reasoning adopted by these courts cannot be squared
with the statutory language or with congressional intent. See United States v. Blocker, 378 F.
Supp. 3d 1125, 1129–32 (N.D. Fla. 2019) (eligibility for a sentence reduction under the First Step
Act depends on the “criminal conduct” constituting the “violation” of the criminal statute, not the
charge in the indictment); United States v. Banuelos, 2019 WL 2191788, at *2–3 (D. New Mex.
May 21, 2019) (determining a defendant’s eligibility for First Step Act relief based on the drug
quantity for which the defendant was responsible, not the quantity charged in the indictment); see
also, e.g., United States v. Glover, 377 F. Supp. 3d 1346, 1361 (S.D. Fla. 2019); United States v.
Haynes, 2019 WL 1430125, at *2 (D. Neb. Mar. 29, 2019); United States v. Potts, 2019 WL
         Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 5 of 9
 August 21, 2019
 Page 5

1059837, at *2 (S.D. Fla. Mar. 6, 2019); United States v. Jackson, 2019 U.S. Dist. LEXIS 109993
(E.D. Pa. June 26, 2019).

In the Government’s view, in the First Step Act’s definition of a covered offense, the second clause
— “the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act
of 2010” — qualifies the phrase “violation of a Federal criminal statute,” rather than the word
“statute” alone. As an initial matter, the Fair Sentencing Act did not “modify” the statutory
penalties for Sections 841(b)(1)(A)–(B). Instead, the Fair Sentencing Act changed the drug
quantity thresholds necessary to trigger those statutory penalties. Thus, determining whether a
statutory penalty was “modified” requires looking at the context of the facts of the violation, not
just the statute of conviction. In addition, the use of the word “for” suggests that the penalties that
matter are those attached to the “violation,” rather than the “statute,” as the phrase “the penalties
for a violation” reads more naturally than “the penalties for a statute.” Lastly, the specification
that the court may “impose a reduced sentence as if Sections 2 and 3 of the Fair Sentencing Act
. . . were in effect at the time the covered offense was committed” suggests that the inquiry properly
focuses on the offense that was committed, rather than the offense that was charged. Under this
interpretation, the answer to Morrison’s motion is clear: The increase from 5 grams to 28 grams
in the amount of crack cocaine necessary to trigger application of Section 841(b)(1)(B) would not
“modif[y]” the penalties applicable to Morrison’s 150-gram violation. Accordingly, Morrison’s
motion should be denied.

If, instead, the “statutory penalties” clause qualifies “statute,” then every crack cocaine case from
the pre-Fair Sentencing Act era would be eligible for First Step Act consideration and reduction
because the Fair Sentencing Act would be viewed to have modified the penalties for the underlying
Section 841(a) (or Section 846) violation. Indeed, because the Fair Sentencing Act changed the
statutory penalty scheme for Section 841 (though not in a way that affected every subsection
thereof), it would appear, on this reading, that any defendant sentenced for any violation of that
statute or of Section 846 — whatever the controlled substance involved in the offense — would
technically be eligible for First Step Act relief. That interpretation makes little sense; a statutory
provision so clearly designed to make available to earlier-sentenced defendants the benefits (if
any, in a given case) of the Fair Sentencing Act’s increase in crack cocaine thresholds should not
be read as opening the door to sentencing reductions in every other crack (much less every other
drug) case from that earlier era. This is all the more true given the statutory preference given to
the finality of judgments, absent express authorization by Rule 35 or statute. See Dillon, 560 U.S.
at 824; 18 U.S.C. § 3582(b).

Because the “statutory penalties” clause modifies not “statute” but “violation,” a defendant’s
eligibility under the First Step Act turns on the conduct underlying his conviction. See, e.g.,
Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 489 (1985) (in context of 18 U.S.C. § 1964(c),
“violation” “refers only to a failure to adhere to legal requirements,” not a criminal conviction);
id. at 489 n.7 (when Congress wishes to refer to “prior convictions, rather than prior criminal
activity,” it uses the term “conviction,” not “violation”); United States v. Hayes, 555 U.S. 415, 426
(2009) (a statute defining a prior conviction for a “misdemeanor crime of domestic violence”
referred in part to the defendant’s actual conduct, not the statutory elements of the crime, when it
described the prior offense as one “committed by a current or former spouse, parent, or guardian”).
Here, because the statutory penalties for the violation Morrison committed — conspiracy to
           Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 6 of 9
    August 21, 2019
    Page 6

distribute more than 150 grams of crack — are the same under the Fair Sentencing Act as they
were before the Act’s passage, Morrison is not eligible for relief.

This reading of the statute not only comports with the language Congress used in the statute, but
also avoids irrational sentencing disparities that Congress cannot have intended. Under the
competing approach, a defendant who distributed 28 grams of crack cocaine after enactment of the
Fair Sentencing Act would be charged with a violation of Section 841(b)(1)(B), and face a
mandatory minimum term of 5 years’ imprisonment, while a defendant who distributed the same
amount before passage of the Fair Sentencing Act and had likewise been charged under Section
841(b)(1)(B) would, by virtue of the First Step Act, escape the mandatory minimum — just
because his indictment did not allege (and there was no reason to allege) that the crime involved
28 grams or more of crack cocaine. Nothing in the text or legislative history of the First Step Act
suggests that Congress would have countenanced this asymmetry, which is entirely unfair to
defendants sentenced after enactment of the Fair Sentencing Act. See Blocker, 378 F. Supp. 3d at
1131 (rejecting contrary defense interpretation in part because it would “introduce enormous
disparity . . . giving earlier crack defendants a lower penalty range not available to later crack
defendants”).

Finally, and relatedly, keying eligibility to the offense conduct instead of the statute of conviction
does not, as defendants in other cases have argued, implicate the rulings in Apprendi v. New Jersey,
530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013), that any fact increasing
either a statutory maximum or mandatory minimum penalty must be charged in an indictment and
found by a jury or admitted by the defendant.1 A court applying the First Step Act is not increasing
any sentence — or engaging in any kind of plenary resentencing — but rather determining whether
to grant a reduction. See United States v. Lawson, 2019 WL 1959490, at *3 (N.D. Ohio May 2,
2019); Davis, 2019 WL 1054554, at *2; Potts, 2019 WL 1059837, at *2–3.

The Supreme Court’s decision in Dillon is instructive on this point. There, the Court considered
a motion for sentencing reduction under 18 U.S.C. § 3582(c)(2), which allows a court to reduce a
sentence, in its discretion, upon adoption of a sentencing guideline amendment designated by the
Sentencing Commission as retroactive. The Commission’s policy statement implementing Section
3582(c)(2) decreed that a court could not, except in limited, specified circumstances, reduce a
sentence below the range set by the amended guideline provision. Defendants objected that a
further reduction should be allowed under Booker v. United States, 543 U.S. 220 (2005), which
rendered the guidelines advisory to remedy a violation of Apprendi. But the Supreme Court

1
  Courts are unanimous that Apprendi and Alleyne do not apply retroactively, see, e.g., Love v.
Menifee, 333 F.3d 69, 73 (2d Cir. 2003); United States v. Redd, 735 F.3d 88, 91-92 (2d Cir. 2013)
(per curiam), and of course nothing in the First Step Act suggests otherwise — much less with the
“express[]” language that would be required for such a change, see 18 U.S.C. § 3582(c)(1)(B)
(“[t]he court may not modify a term of imprisonment once it has been imposed” unless “otherwise
expressly permitted by statute”). In fact, Alleyne applied to very few, if any, defendants who might
benefit from the First Step Act. Any defendant whose offense occurred before August 3, 2010,
and whose conviction became final before Alleyne was decided on June 17, 2013, was subject to
the rule of Harris v. United States, 536 U.S. 545 (2002), that a jury need not find a quantity
increasing a mandatory minimum sentence, a decision later overruled in Alleyne.
           Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 7 of 9
    August 21, 2019
    Page 7

disagreed, stating that “[b]y its terms, [Section] 3582(c)(2) does not authorize a sentencing or
resentencing proceeding,” and that, accordingly, “the interests identified in Booker” — which itself
relied on Apprendi — were not implicated. Id. at 828.2 The same is true here; the retroactive
application of the Fair Sentencing Act is not constitutionally compelled, but rather is an act of
Congressional lenity. Apprendi and Alleyne are not implicated.

In sum, because the quantity of crack involved in Morrison’s offense exceeds Section
841(b)(1)(B)’s quantity threshold under the Fair Sentencing Act, the statutory penalties applicable
to Morrison’s violation are not modified and he is ineligible for a sentencing reduction under the
First Step Act.

Morrison Should Not Receive a Sentencing Reduction. Even if the Court determines that
Morrison is eligible for resentencing, the Court should exercise its discretion to deny Morrison’s
motion for resentencing. Resentencing is not mandatory under the First Step Act. Rather, whether
a resentencing and a reduction in sentence are warranted is entirely within the discretion of the
Court.

As an initial matter, we have obtained and reviewed Morrison’s inmate records for discipline,
education, and work as of August 13, 2019. On the one hand, Morrison has incurred seven
violations since 2008 for misconduct including fighting, disruptive behavior, and use of marijuana
and a cell phone (Ex. A). On the other hand, he has worked toward rehabilitation through
education credits and periodic work (Exs. B, C).

Permitting resentencing, however, would provide Morrison with an unwarranted benefit. In this
case, the crack quantity involved in Morrison’s offense far exceeds the Section 841(b)(1)(B)
quantity thresholds established by the Fair Sentencing Act. Morrison should not benefit from the
fact that the charging document specified the relevant statutory threshold quantity in effect at the
time, and that standard practices in the pre-Alleyene context did not seek to have the jury make
findings (or the defendant make admissions at his plea proceeding) as to the total drug quantity.
Had the Fair Sentencing Act and Alleyne been in effect at the time Morrison was charged,
undoubtedly the Government would have charged him with at least 28 grams of crack cocaine,
and he would have admitted to at least that quantity at his plea proceeding, consistent with the 150
grams to 500 grams of crack cocaine specified in the plea agreement. Other defendants who have
been charged and sentenced in the post-Fair Sentencing Act and Alleyne contexts have faced just
that scenario, and, under Section 404(c), are not entitled to resentencing under the First Step Act.
Permitting Morrison to benefit from the happenstance of the timing of his case, and where the
actual crack quantity involved does not support modified statutory penalties, would offend “the
need to avoid unwarranted sentencing disparities among” similarly situated offenders under 18
U.S.C. § 3553(a)(6), and the need for a sentence to “reflect the seriousness of the offense,”


2
  Consistent with Dillon, the Second Circuit has held that a court determining eligibility for a
sentence reduction under Section 3582(c)(2) based on a retroactive guideline amendment may
make factual findings based on the original record to determine whether the offense involved a
quantity that results in the same sentencing range under the amended guideline and therefore
renders the defendant ineligible for relief. See United States v. Rios, 765 F.3d 133, 138 (2d Cir.
2014).
         Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 8 of 9
 August 21, 2019
 Page 8

“promote respect for the law,” and “provide just punishment for the offense” under
§ 3553(a)(2)(A). See Dorsey, 567 U.S. at 276–79 (expressing the importance of consistency in
sentencing similarly situated offenders when determining the retroactive application of a statutory
amendment).

Therefore, in the event the Court determines that Morrison is eligible for resentencing under the
First Step Act, the Court should nevertheless exercise its discretion to deny Morrison’s motion.

Sentencing Range. Should the Court determine that Morrison is eligible for resentencing and
exercise its discretion to resentence him, the Government agrees with the Guidelines calculation
of the Probation Office and the defendant. Based on the 150 grams of crack cocaine and 3-point
reduction adopted by Judge Jones, Morrison’s offense level would be 23. U.S.S.G. §§ 2D1.1(c),
3E1.1. His criminal history category would remain III. Accordingly, Morrison’s Guidelines range
would be 57 to 71 months’ imprisonment on Count One, followed by 120 months’ imprisonment
on Count Two, for a total Guidelines range of 177 to 191 months’ imprisonment. Morrison’s
current projected release date is July 13, 2021.

Form of Order and Delay of Release.

1. Statutory Authority. The Government notes that in entering an order in this matter, the Court
should not use the AO Form 247 that was developed in 2011 for Guidelines-based sentencing
reduction motions under 18 U.S.C. § 3582(c)(2). Instead, the Government requests that any order
on this motion reference it statutory authority via introductory language to the following effect:

       Upon motion of the defendant under 18 U.S.C. § 3582(c)(1)(B) for a reduction in
       the term of imprisonment imposed based on Section 404(b) of the First Step Act of
       2018, P.L. 115-391, § 404(b), 132 Stat. 5194, 5220 (2018), and having considered
       such motion, and taking into account the sentencing factors set forth in 18 U.S.C.
       § 3553(a), to the extent that they are applicable, it is hereby ORDERED that . . .

2. Delay of Release. Should the Court’s new sentence result in an immediate release of Morrison,
the Government further requests that the Court’s order contain the following provision:

       The Bureau of Prisons is authorized to delay execution of this Order for up to ten
       days after its issuance so that the Bureau of Prisons may make necessary
       arrangements for the defendant to be received upon release, and to ensure that any
       other necessary notifications and formalities are accomplished. The Bureau of
       Prisons is authorized to release the defendant before the ten-day delay has ended if
       the necessary arrangements, notifications, and formalities for release are completed
       earlier.

The principal reason for this delay is that the Bureau of Prisons has advised that it may take time
for appropriate living arrangements to be made for an inmate upon release, particularly if the
inmate does not have relatives who can take him in. In addition, in some instances (fairly
infrequent for those convicted only of narcotics charges), the Bureau of Prisons may also need (1)
to review the defendant for possible civil commitment as a sexually dangerous person, as required
         Case 1:07-cr-00003-LAP Document 812 Filed 08/21/19 Page 9 of 9
 August 21, 2019
 Page 9

by 18 U.S.C. § 4248; (2) to notify victims and witnesses of the release of an offender as required
by 18 U.S.C. § 3771; and (3) to notify law enforcement officials and sex offender registration
officials of the release of a violent offender or sex offender pursuant to 18 U.S.C. § 4042(b) & (c).
The Bureau of Prisons is also required to collect DNA samples pursuant to 42 U.S.C. § 14135a,
although these are usually obtained at the time of entry into Bureau of Prisons custody.



                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York



                                                  By: /s Alexander Li
                                                     Alexander Li
                                                     Assistant United States Attorney
                                                     212-637-2265

cc:    Jennifer L. Brown, Esq. (by ECF)
       Robert Morrison, Reg. No. 59909-054 (by mail)
